 

Mine Quarterly Production Information

 

Current Mine lnformation

Mine ID:

Operator:

Opr. Begin Date:
Mine Name:
Current Controller:
Controller Start Date:
Mine Status:

Status Date:

Mined Maten`al:
Type ofMine:
l_ocation:

State:

4608786

Nufac Mining Company, Inc
5/23/2017

No 57 Mine

Jillean L Justice; .lames C Justice lll
5/23/2017

Active

3/19/2019

Coal (Bituminous)
Underground

Mcdowell County. WV
WV

 

Operator Hjstory for Mine lD: 4608786

Qperntor Name

Nufac M lning Company, Inc
Pay Car M ining. lnc.

Glow Worm Coal Co Inc
Right\vay Coal Comp any
Glow Worrn Coal Company
W L lnc

B_egin Datc End Date

5/23/2017
9/1/2010 5/22/2017
3/12/2003 8/31/20]0
7/22/2002 3/1 1/2003
9/17/2001 7/21/2002
7/1/1999 9/16/2001

How do luse this information? ClickHere

 

PLEASE NOTE: The information provided by the Mine Data Rem'eval System (MDRS) is based on data gathered from Various MSHA
Systerns. As there may be a lag time in data being entered into those systems, there will also be a lag in the reflection of that data on the

MDRS.

 

Prod. Year

2018
2018
2018
2018
2018
2018

2018

* Average number of employees reported by the operator for the applicable quarter, subum't and year beginning in 1990.

Prod. Qtr.

MSHA Mine Quar“rerly Reported Production Infol'mation

The current operator Nul`nc Mining Comp@y._l;r_c has been the operator since 5/23/2017

Subunit
Cd

01 Underground
02 Surface at Underground
01 Underground
01 Underground
02 Surfaee at Underground
01 Underground

02 Surface at Underground

Undergro und

Surt`ace at Underground
Underground
Surface at Underground
Underground

Surface at Underground

© Return to DRS Home Pag§

Subunit

Quarterly Hrs.

19720
2744

10

Annual Totals . . .

Annual Totals . . .

 

Coal Prod.

21240

0

0

 

 

